         Case 3:20-cv-00118-JWD-RLB             Document 37       12/01/20 Page 1 of 3




                            UNITED STATES DISTRICT COURT

                            MIDDLE DISTRICT OF LOUISIANA

FRED JOHNSON (#133017)
                                                                           CIVIL ACTION
VERSUS
                                                                           NO. 20-118-JWD-RLB
CHARLES GOODEN

                                             RULING

       Before the Court are the plaintiff’s Motion to Preserve Camera Footage (R. Doc. 12),

Petition for Temporary Restraining Order and for Rule for Preliminary Injunction (R. Doc. 13),

Application for Preventative/Preliminary Injunction (R. Doc. 14), Motion to Set Hearing Date

(R. Doc. 15) and Motion to Hold Defendant in Contempt (R. Doc. 29). These Motions all

concern, in part, preservation and production of video footage dated August 21, 2019 obtained

from surveillance or body cameras capturing the alleged incident in the CBD Lower Right

shower area.

       In response to the plaintiff’s Motions defendant asserts that pursuant to the prison’s

retention policy any such footage was destroyed after 30 days. See R. Doc. 17. The portion of

the retention policy retention policy referenced by defendant (R. Doc. 17-7, p. 20) provides that

“Shaker fence surveillance video recordings” shall be retained in office for a period of 30 days.

       Such recordings, which seem to pertain to alarm triggered surveillance on perimeter

fences, are not the type of footage being requested by the plaintiff. The portion of the retention

policy pertaining to security records (R. Doc. 17-7, p. 12, Item Number 3) provides that such

records shall be retained, in office, for the remainder of the fiscal year in which the record was

created, and in storage for two additional fiscal years. As such, it appeared that the requested

footage from August 21, 2019 should have still be in storage, and the defendant was ordered to
           Case 3:20-cv-00118-JWD-RLB           Document 37        12/01/20 Page 2 of 3




produce a copy of the same or show cause why such footage could not be produced. See R. Doc.

22.

       The defendant responded that while the footage had not been destroyed, it had possibly

been recorded over due to storage limitations and had only been retained for a limited period of

time. See R. Doc. 24. The defendant was subsequently ordered to: 1) produce copies of all

policies, procedures, or memorandums pertaining to security footage; (2) identify the person or

persons responsible for management of security footage; (3) define “limited period of time” as

used in Record Document 24; (4) ascertain whether the requested footage can be recovered and

relay this information to the Court; and (5) produce all policies and procedures pertaining to

electronically stored information. See R. Doc. 25.

       The defendant produced the requested documents and informed the Court that the footage

would have been retained for 30 days and then recorded over. For the footage to have been

preserved, a request for the same would have had to have been made within the 30 day period.

Since no request was received, the footage was recorded over and it cannot be recovered. See R.

Doc. 27.

       The defendant has made a good faith effort to comply with the Orders of this Court.

Ultimately it appears that the requested security footage cannot be produced because it was

recorded over and cannot be recovered. As such, the Court cannot grant the plaintiff with the

relief he requests for preservation of the footage.

       As to the plaintiff’s allegations that the defendant has retaliated against him for filing this

proceeding, such claims are not exhausted. If plaintiff wishes to pursue such additional claims,

he may file a new lawsuit asserting those claims after he has exhausted his administrative

remedies as required by federal law. Accordingly,
      Case 3:20-cv-00118-JWD-RLB          Document 37      12/01/20 Page 3 of 3




     IT IS ORDERED that the plaintiff’s Motions (R. Docs. 12, 13, 14, 15, and 29) are

DENIED.

     Signed in Baton Rouge, Louisiana, on December 1, 2020.




                                           S
                                    JUDGE JOHN W. deGRAVELLES
                                    UNITED STATES DISTRICT COURT
                                    MIDDLE DISTRICT OF LOUISIANA
